Citation Nr: 0007824	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-05 442 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance policy.


REPRESENTATION

Appellant represented by:	James Watterson, Attorney


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from November 1943 to July 
1946.  The veteran died in January 1995. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center (IC) in Philadelphia, Pennsylvania, that the appellant 
was not the last validly designated beneficiary of the 
veteran's National Service Life Insurance policy and was not 
entitled to the proceeds of the policy.

Another person, namely [redacted], was named the beneficiary, 
and the originating agency held that she was entitled to the 
life insurance proceeds.  However, her whereabouts are 
unknown.  Consequently, the proceeds have not been 
distributed to her, and she has not received notification of 
the appeal.  


FINDINGS OF FACT

1.  The veteran lacked testamentary capacity in July 1976 and 
in January 1978, when he designated [redacted] as the principal 
beneficiary of government life insurance proceeds.  

2.  The appellant remains the properly designated principal 
beneficiary.  



CONCLUSION OF LAW

The criteria for entitlement to the proceeds of the veteran's 
National Service Life Insurance policy have been met.  
38 U.S.C.A. § 1917 (West 1991); 38 C.F.R. § 3.355 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 1976, the veteran designated [redacted], described as a 
friend, as the principal beneficiary of government life 
insurance proceeds and listed his daughter, the appellant, as 
a contingent beneficiary.  A January 1978 designation also 
lists [redacted] as the principal beneficiary and lists the 
daughter as the contingent beneficiary.  Prior to July 1976, 
the appellant was listed as the principal beneficiary, the 
contingent beneficiary consisting of the estate of the 
insured.  

The appellant contends that the veteran was lacked 
testamentary capacity at the time that he changed the 
principal beneficiary in July 1976 and at the time that he 
submitted the January 1978 designation.  The appellant asks, 
therefore, that she be recognized as veteran's designated 
beneficiary.  

At issue, therefore, is the testamentary capacity of the 
veteran at the time of the designations in question.  VA 
regulations provide, pertinent part:

When cases are referred to a rating agency 
involving the testamentary capacity of the insured 
to execute designations or changes of beneficiary, 
or designations or changes of option, the following 
considerations will apply: 
(a) Testamentary capacity is that degree of mental 
capacity necessary to enable a person to perform a 
testamentary act.  This, in general, requires that 
the testator reasonably comprehend the nature and 
significance of his act, that is, the subject and 
extent of his disposition, recognition of the 
object of his bounty, and appreciation of the 
consequence of his act, uninfluenced by any 
material delusion as to the property or persons 
involved. 
(b) Due consideration should be given to all facts 
of record, with emphasis being placed on those 
facts bearing upon the mental condition of the 
testator (insured) at the time or nearest the time 
he executed the designation or change.  In this 
connection, consideration should be given to lay as 
well as medical evidence. 
(c) Lack of testamentary capacity should not be 
confused with insanity or mental incompetence.  An 
insane person might have a lucid interval during 
which he would possess testamentary capacity. On 
the other hand, a sane person might suffer a 
temporary mental aberration during which he would 
not possess testamentary capacity. There is a 
general but rebuttable presumption that every 
testator possesses testamentary capacity.  
Therefore, reasonable doubts should be resolved in 
favor of testamentary capacity. 

38 C.F.R. § 3.555; see also 38 U.S.C.A. § 1917.  

Medical records associated with the claims file reflect that 
the veteran, who was under conservatorship of the Public 
Guardian of San Mateo County from 1976 until his death in 
1995, was treated at various points in connection with 
psychiatric diagnoses that include manic depressive 
psychosis.  The veteran's multiple periods of hospitalization 
include a hospitalization in July 1976 in connection with 
various diagnoses, among which were depressive reaction.  A 
September 1976 hospitalization report reflects that the 
veteran was admitted in July 1976 for a partial gastrectomy 
and discharged in August 1976, three days after which he was 
re-admitted in an extremely toxic and confused state.  
According to the September 1976 report, the veteran had been 
overdosing himself with lithium carbonate and possibly other 
medications.  The impression was manic depressive reaction, 
bipolar, toxic confused state related to over-medication.  As 
pointed out by the appellant's attorney in his submissions to 
the VA, these periods of hospitalization, in particular, were 
close in time to the designations at issue in this case.  

A November 1998 letter from a private physician addresses the 
veteran's mental state from 1976 to 1978.  The author of that 
letter, who reviewed available records of treatment and who 
had treated the veteran himself, indicated that the veteran's 
diagnoses included bipolar disorder.  The author observed 
also that the veteran tended to call massage parlors or call-
girls during his manic states and that this is how, in the 
author's estimation, the veteran came in contact with the 
principal beneficiary, with respect to the relationship with 
whom the veteran had deluded himself.  The author indicated 
that the veteran's change of beneficiary on his insurance 
policy was "an irrational act proceeding from his bipolar 
disorder."  Evidence of the veteran's irrationality included 
the fact that the veteran attempted to change the beneficiary 
again in January 1978, apparently unaware that he had already 
done so previously.  The author of that letter added that the 
fact that the veteran did not re-designated his daughter as 
the principal beneficiary during more lucid moments was 
consistent with bipolar disorder because the veteran, "once 
in a more normal state, . . . would tend to deny and ignore 
the things he had done during periods of mental illness."

Evidence in the claims file establishes that the veteran 
lacked testamentary capacity in July 1976 and in January 
1978, when he designated [redacted] as the principal 
beneficiary of government life insurance proceeds.  Those 
designations are invalid, and the appellant, therefore, 
remains the properly designated principal beneficiary.  


ORDER

The appeal is granted. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

